DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-15, filed February 10, 2021, are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24, 2022, is being considered by the examiner.

Claim Objections
Claim(s) 2, 5, 8 and 12 is/are objected to because of the following informalities:  
In claim 2, line 1, “wherein” should be inserted after “claim 1,”
In claim 5, line 3, “a” should be inserted before “reference surface”
In claim 8, line 8, “assembly” should be inserted before the comma
In claim 12, line 3, “a” should be inserted before “reference surface”
Appropriate correction is required.




Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 begins “A composite 3D blob tool for a vision system having a processor that receives acquired 3D image data from an object using a 3D camera assembly comprising: a blob tool process” followed by a series of functions performed by the blob tool process.  The claim is indefinite for at least the following reasons:
It is unclear what element is “comprising” the “blob tool process”.  Is it the composite 3D blob tool, the vision system, the processor, or something else?
It is unclear whether the claim is directed to a process or a physical object.  The preamble recites “a vision system having a processor”, which seems to indicate that the claim is directed to a physical object.  However, the body of the claim defines a “blob tool process” and does not recite any structure, which seems to indicate that the claim is directed to a process.  The term “composite 3D blob tool” could be interpreted as either a process (e.g., a software-implemented process) or a physical object.
It is unclear whether the claim should be interpreted under 35 U.S.C. 112(f).  The term “blob tool process” does not have any structural meaning and could serve as a generic placeholder for “means”.  The blob tool process is modified by functional language, such as “identifies positive 3D image data”.  However, it is unclear whether the blob tool process is modified by sufficient structure for performing the claimed function.  In particular, it is unclear whether the blob tool process is performed by the processor recited in the preamble.  Were the blob tool process performed by the processor, then the processor would be sufficient structure and the claim would not be interpreted under 35 U.S.C. 112(f).  Otherwise, the claim would meet all three prongs of the analysis to determine whether a claim limitation should be interpreted under 35 U.S.C. 112(f) – see Claim Interpretation above.  For purposes of examination with respect to the prior art in this Office Action, claim 1 is not interpreted under 35 U.S.C. 112(f).
These ambiguities make the scope of claim 1 unclear and render the claim indefinite.  Claims 2-7 are also indefinite at least because they include the limitations of claim 1.


Claim 3 recites “approximately a similar height” (lines 2-3).  Both “approximately” and “similar” are relative terms that render the claim indefinite.  
The terms “approximately” and “similar” are not defined by the claim.  Furthermore, the specification does not provide a standard for ascertaining what is meant by “approximately a similar height”.  The specification does not include any specific discussion of what is meant by this term.  The specification also does not define “similar”.  Regarding “approximately”, the specification does state that “where the term … ‘approximately’ is employed with respect to a given measurement, value or characteristic, it refers to a quantity that is within a normal operating rage to achieve desired results, but that includes some variability due to inherent inaccuracy and error within the allowed tolerances of the system (e.g. 1-5 percent)” ([0036], as filed).  However, this is inadequate at least because (a) there is no explanation of what a “normal” operating range of height similarity is, (b) there is no explanation of the degree of variability that is allowed (i.e. the definition of “approximately” remains relative), and (c) the range of 1-5 percent is only given as a non-limiting example.  Even if “approximately” were defined to have a definite meaning, its combination with “similar” would still render the claim indefinite.
Claim 3 is indefinite because one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it would be unclear to one of ordinary skill in the art what heights would qualify as being “approximately a similar height”, and what heights would not.
Claim 10 recites similar limitations and is also indefinite for substantially the same reasons as claim 3.

Claim 8 recites “a processor that, comprising the steps of” (lines 1-2).  The meaning of this phrase is unclear.  It appears that some words are missing after “that”.  This makes it unclear what the processor is required to do, or what properties it is required to have, which makes the scope of the claim unclear and renders the claim indefinite.
Claims 9-15 are also indefinite at least because they include the indefinite limitation of claim 8.

Claim 11 further defines “The composite 3D blob tool as set forth in claim 8” (line 1).  Claim 8 recites “A method for operating a 3D blob tool” (line 1) and then recites a series of steps included in the method.  Claim 8 also introduces “a 3D camera assembly” (line 3), but does not recite it as part of the 3D blob tool.
It is unclear whether claim 11 is further defining the blob tool of claim 8, or the method of claim 8.  On the one hand, claim 11 specifically recites the “composite 3D blob tool as set forth in claim 8”, which seems to indicate that the blob tool is being modified.  On the other hand, claim 8 does not use the word “composite” when describing the 3D blob tool, does not recite the 3D camera assembly as being part of the 3D blob tool, and sets forth a method rather than details of a 3D blob tool, which seems to indicate that the 3D blob tool of claim 8 may not actually be modified by claim 11.  This ambiguity makes the scope of the claim unclear and renders claim 11 indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The features set forth in claim 9 are substantially the same as features already required by claim 8 (see lines 6-8).  Accordingly, claim 9 does not further limit the subject matter of claim 8, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ‘Zhang’ (US 2013/0182904 A1).

Regarding claim 1, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 8.  Zhang anticipates claim 8 (see below).  Accordingly, claim 1 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang for substantially the same reasons as claim 8.

Regarding claim 2, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claims 8 and 9.  Zhang anticipates claims 8 and 9 (see below).  Accordingly, claim 2 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang for substantially the same reasons as claims 8 and 9.

Regarding claim 3, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 10.  Zhang anticipates claim 10 (see below).  Accordingly, claim 3 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang for substantially the same reasons as claim 10.

Regarding claim 4, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 11.  Zhang anticipates claim 11 (see below).  Accordingly, claim 4 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang for substantially the same reasons as claim 11.

Regarding claim 8, Zhang discloses a method for operating a 3D blob tool (e.g., the method described with respect to Fig. 10) for a vision system having a processor (e.g., [0052], video content analysis system; e.g., [0079]) that, comprising the steps of:
providing a 3D image data of an object acquired using a 3D camera assembly (e.g., [0056], Fig. 3, 3D coordinates are determined for each pixel in an image of an object using a 3D camera assembly; [0043] describes different types of 3D camera assemblies); 
identifying positive 3D image data ([0069], Fig. 10, image blobs are projected onto Z-planes; Fig. 10 shows the person object from an oblique angle, where a back side of the person cannot be seen due to self-occlusion; [0064] and Fig. 7 describe how such self-occlusion is handled; [0064], Fig. 7, the observed 3D points on a Z-plane marked as “+” are positive image data) and negative 3D image data ([0064], Fig. 7, positions of occluded points are inferred and marked as “x”; These are negative 3D image data) in the acquired 3D image data and combing the positive 3D image data and the negative 3D image data ([0064], Fig. 7, both positive/original and negative/mirror data are combined to form a final convex cluster 708); 
defining at least one connected object (There are many different connected objects defined in Zhang; Example A: [0048], a blob – which is a connected object – is extracted from image data; Example B: [0066], Fig. 9, connected object is formed from Z-plane slices) and analyzing the connected object for spatial significance of the acquired 3D image data based upon calibration information in the 3D camera (Example A: [0048], Fig. 2, depth data 203 are used to analyze object blob and determine to track it – i.e. whether it corresponds to a significant space; e.g., [0056], the decision to track may be made based on height information; Example B: [0067]-[0068], connected object is analyzed to determined volume, which determines whether it corresponds to an object of interest or not – i.e. whether it is spatially significant or not; Both examples rely on height information, which are determined from calibration information – e.g., [0057], Fig. 3), 
wherein the positive 3D image data defines z-dimension height information ([0064], Fig. 7, positive data are points on a Z-plane, which defines z-dimension height information; see Figs. 4A-B and [0058] et seq. for further discussion of the Z-planes), and the negative 3D image data comprises, at least in part, orthogonal x-y dimensions ([0064], Fig. 7, negative data marked as “x” comprise x-y coordinates within the Z-plane) that define an absence of data with respect to the object ([0064], Fig. 7, negative data exist where there is an absence of data due to self-occlusion) and defines a shadow with respect to the object ([0069], Fig. 10, shadow is included in ground-level Z-plane’s blob region); and 
refining the x-y dimensions of the object using the z-dimension height information ([0069], Fig. 10, higher slices are projected onto ground-level Z-plane in order to refine x-y dimensions of object in order to exclude shadow region), based on knowledge of angles of rays projected by illumination associated with the 3D camera assembly and received by an image sensor of the 3D camera assembly (e.g., [0069], Fig. 10, shadow removal utilizes height information; e.g., [0057], Fig. 3, height information is determined based on knowledge of angles of rays received by image sensor of 3D camera assembly; Any illumination that provides the rays that are received by the camera assembly is within the BRI of “illumination associated with the 3D camera assembly”; also see e.g., [0043], 3D camera assembly may be of a type that produces illumination, such that at least some of the rays received by the image sensor have been projected by the illumination), and the location of the object in the field of view ([0057], Fig. 3, height information depends on location of object in field of view), so that a contribution of the shadow to the object is thereby removed ([0069], Fig. 10).

Regarding claim 9, Zhang discloses the method as set forth in claim 8, further comprising, analyzing the connected object for spatial significance of the acquired 3D image data based upon calibration information in the 3D camera assembly (Note ‘112(d) rejection and see ‘102 rejection of claim 8).

Regarding claim 10, Zhang discloses the method as set forth in claim 8 wherein the object comprises at least one of (a) plurality of side by side objects each having tops of approximately a similar height and (b) a one or more objects having top surfaces respectively defining a plurality of differing heights (Note ‘112(b) rejection; [0070], Fig. 11 illustrates example of when the detected blob object comprises two people objects side by side; They either have approximately similar height, which reads on (a), or they have differing heights, which reads on (b)).

Regarding claim 11, Zhang discloses the composite 3D blob tool (Note ‘112(b) rejection) as set forth in claim 8 wherein the 3D camera assembly comprises at least one of a stereo camera, structured illumination-based camera, time-of-flight-based camera and profiler ([0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of ‘Talapov’ (US 2020/0209399 A1).

Regarding claim 5, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 12.  Zhang in view of Talapov teaches the invention of claim 12 (see below).  Accordingly, claim 5 is also rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Talapov for substantially the same reasons as claim 12.

Regarding claim 6, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 13.  Zhang in view of Talapov teaches the invention of claim 13 (see below).  Accordingly, claim 6 is also rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Talapov for substantially the same reasons as claim 13.

Regarding claim 12, Zhang teaches the method as set forth in claim 8.
Zhang further teaches defining, with the shadow and the positive 3D image, a convex hull that contains both the shadow and the positive 3D image data residing above a reference surface (e.g., Figs. 4A and 10, [0061], convex hull of points mapped to each z-plane is computed to represent object slice at that z-plane; Fig. 10 shows convex hulls that include shadow on ground/reference surface and positive 3D points residing above ground/reference surface; Also see [0066] and Fig. 9).
Zhang does not teach defining a bounding box instead of or in addition to a convex hull.
However, Talapov does teach finding a bounding box around a convex hull ([0031]) that is formed from planar 3D points of an object (e.g., [0030], Fig. 7).
Zhang suggests that its techniques can be used to measure sizes of items on a conveyor belt ([0127]-[0128]).  Talapov teaches that customers expect such conveyor dimensioners “to provide minimal bounding box sizes” ([0003]).  Talapov also teaches that “cuboidal boxes” are “the most common scanned objects” in conveyor systems ([0062]) and that convex hulls of such objects “are synonymous to bounding boxes” ([0062]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Zhang with the bounding box definition of Talapov in order to improve the method with the reasonable expectation that this would result in a method that provided bounding box sizes expected by customers of conveyor systems.  This technique for improving the method of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Talapov.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Talapov to obtain the invention as specified in claim 12.	

Regarding claim 13, Zhang in view of Talapov teaches the method of claim 12, and Talapov further teaches that the reference surface defines a conveyor surface upon which the object resides (Fig. 1, package objects are on conveyor belt surface 18; e.g., [0030]-[0031], the 3D image data of the package reside above the conveyor belt reference surface).


Claim(s) 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Talapov as applied above, and further in view of ‘Ali’ (“Multi Machine Operation with Product Sorting and Elimination of Defective Product Along with Packaging by their Colour and Dimension with Speed Control of Motors,” 2017).

Regarding claim 7, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 14.  Zhang in view of Talapov and Ali teaches the invention of claim 14 (see below).  Accordingly, claim 7 is also rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Talapov and Ali for substantially the same reasons as claim 14.

Regarding claim 14, Zhang in view of Talapov teaches the method of claim 13.
Talapov further teaches that the object is a package (e.g., Fig. 1, packages 62, 64 and 66).
Zhang suggests using its measurement techniques in a conveyor system ([0125]-[0128]), but does not explicitly teach gating the conveyor to direct the object to one of a plurality of differing destinations based upon features of the object.
Talapov teaches dimensioning package objects in a conveyor system (e.g., Fig. 1), but does not explicitly teach gating the conveyor to direct the object to one of a plurality of differing destinations based upon features of the object.
However, Ali does teach a conveyor system that gates the conveyor to direct an object to one of a plurality of differing destinations based upon features of the object (e.g., Fig. 5, objects are routed to different destinations based on color and dimension features; e.g., Pg. 607, last par., objects may be packages).
Ali teaches that it is desirable to perform automatic object sorting in order to avoid costs and errors associated with manual sorting (Sec. I, 2nd par.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Zhang in view of Talapov with the automatic object sorting of Ali in order to improve the method with the reasonable expectation that this would result in a method that avoided costs and errors associated with manual sorting.  This technique for improving the method of Zhang in view of Talapov was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ali.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Talapov, and Ali to obtain the invention as specified in claim 14.	

Regarding claim 15, Zhang in view of Talapov and Ali teaches the method of claim 14, and Ali further teaches identifying defects in the object and gating the conveyor to direct the object to a rejection destination (Fig. 5, Insight 7000 Smart Camera; Fig. 3 and surrounding text; Fig. 4; Defective objects are detected and diverted to rejection destination off of main conveyor belt).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669